                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

LAMORRIS LAMPKIN
ADC #658354                                                                            PLAINTIFF

v.                                Case No. 5:19-cv-00362-KGB

JOHN L. KEARNEY,                                                                     DEFENDANT
District Court Judge, Pine Bluff


                                           JUDGMENT

       Pursuant to the Order filed on this date, it is considered, ordered, and adjudged that plaintiff

LaMorris Lampkin’s complaint is dismissed without prejudice. The relief sought is denied. The

Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal taken from the

Order and Judgment dismissing this action would be considered frivolous and not in good faith.

       So adjudged this 20th day of December, 2019.




                                                               Kristine G. Baker
                                                               United States District Judge
